Citation Nr: 1500298	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, and from April 1972 to May 1974.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which held that new and material evidence had not been received to reopen the claim.  An August 2012 statement of the case reopened the claim and denied it on the merits.  

The Board notes that regardless of the August 2012 determination to reopen the claim, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Further, in light of the ultimate favorable outcome in this case, the Board finds that the Veteran is not prejudiced by the Board's own de novo adjudication of the merits at this time.


FINDINGS OF FACT

1.  A July 2009 rating decision denied service connection for diabetes mellitus (herbicide). 

2.  Evidence added to the record since the July 2009 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for diabetes mellitus, type II, and does raise a reasonable possibility of substantiating that claim.

3.  The Veteran set foot on land in Vietnam, where he was presumptively exposed to herbicide.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for diabetes mellitus (herbicide) is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the July 2009 rating decision is new and material, and the claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).

3.  Diabetes mellitus, type II, was incurred in active service, secondary to herbicide exposure.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is reopening and granting the claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In July 2009, the RO denied service connection for diabetes mellitus (herbicide).  The rating decision explained that the service department stated that there was no evidence that the Veteran was exposed to herbicide, his service personnel records did not show he entered the land borders or inland waterways of Vietnam, and diabetes mellitus was not shown to a compensable degree within one year of discharge.  The Veteran did not appeal that determination and it became final.

Evidence of record at that time included the Veteran's service treatment and personnel records, VA medical records and private medical records.  The Veteran's service personnel records reflect that he was sent from Charleston, South Carolina, to the USS GLENNON, which he joined in May 1972.  In an April 2009 statement, the Veteran related that while trying to join the USS GLENNON, he flew from Clark AFB, in the Philippines, to Da Nang in Vietnam.  He deplaned and was on Vietnam soil for 5 hours before he was flown back to Clark AFB.

Evidence received since the July 2009 rating decision includes written and oral testimony that the Veteran gave before the undersigned Veterans Law Judge in a March 2013 hearing.  He explained that he flew from Charleston, South Carolina, to Clark AFB in the Philippines.  He was transported by bus to Subic Bay to meet his ship, the USS GLENNON.  It was not there, so he was put on a transport plane to meet it in Vietnam.  The ship was not there, so he stayed for about 2 days and then was returned to Subic Bay where he stayed until the ship was found.  

The Veteran submitted two March 2013 written statements from fellow servicemen who also served on the USS GLENNON with the Veteran.  Each stated that they shared with the Veteran their own difficulty trying to meet the ship, and remembered the Veteran explaining his own difficulty trying to meet the ship.  

The Board finds that the March 2013 written statements from the Veteran's fellow servicemen constitute new and material evidence.  They are new documents that were not previously submitted to VA.  They are material because, while they do not recount the details of the Veteran's difficulty finding his ship, they nevertheless corroborate his testimony that he had trouble doing so.  They are evidence that the Veteran is credible when recounting how he set foot on land in Vietnam while trying to find his ship.  They are presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.

In light of the foregoing, the Board finds that the Veteran's claim for service connection for diabetes mellitus, type II, is reopened.  In this case, the next step is for the Board to address the merits of the claim.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a).  The presumption of exposure to herbicide in Vietnam requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.

In this case, the Veteran's VA treatment records reflect that he has a diagnosis of diabetes mellitus, type II.  His treatment includes insulin.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As noted above, the Veteran's service personnel records and the testimony by the Veteran and his two fellow servicemen demonstrate that he set foot on land in Vietnam.  

The Board finds that the Veteran is credible.  He has been consistent in his general assertions as to the circumstances of his setting foot on land in Vietnam since he first provided them to VA in November 2006 correspondence.  The Board is aware of the inconsistencies in the Veteran's assertions as to whether he flew to Vietnam from Clark AFB or Subic Bay, and as to the duration of time he spent on foot on land in Vietnam.  Nevertheless, in this regard the Board finds it significant that a February 2011 rating decision (which granted the Veteran a 100 percent evaluation for service-connected PTSD, effective from 2001), observed that testing showed him to have poor memory. 

In light of the foregoing, the Board finds that service connection for diabetes mellitus, type II, is warranted.  


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus, type II, is reopened.  

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


